PER CURIAM.
By this appeal, we are asked to review a trial court order dismissing an information in a criminal case based on a discovery violation committed by the state. § 924.-07(1), Fla.Stat. (1979). Although we share the trial court’s frustration in attempting to get this case to trial in the face of innumerable delays seemingly occasioned by the state, we are nonetheless compelled to reverse because, in our view, the circumstances of this case did not call for the drastic remedy of dismissal. See Fla.R.Crim.P. 3.220(j). We discern on this record no willful, but only a negligent discovery violation by the state and no actual prejudice suffered by the defendant as a result of the violation. Although there were many trial delays in this case, all agree that these delays did not violate the defendant’s speedy trial rights. Based on the established law of this state, we must reverse the order under review and remand for further proceedings. State v. King, 372 So.2d 1126 (Fla. 2d DCA 1979), cert. denied, 385 So.2d 758 (Fla.1980).
Reversed and remanded.